Citation Nr: 1203625	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for asthma to include as a result of exposure to herbicides.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for a stomach disability.  

6.  Entitlement to service connection for a bilateral hearing loss disability.  




REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO). 

Although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hypertension and entitlement to service connection for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disability is not shown by the record.  

2.  Reliable evidence has not been presented showing that asthma preexisted service, the Veteran is presumed to have been in sound condition on service entry.

3.  Asthma was not manifest in service and is not attributable to service.  

4.  Asthma is not a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e). 

5.  A stomach disability was not manifest in service and is not attributable to service, peptic ulcer was not manifest within a year of discharge, and is not otherwise attributable to service.

6.  A bilateral hearing loss disability is not shown by the record.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011). 

2.  Asthma was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  A stomach disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011).

4.  A bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in August 2007.  Thus, VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination for claim for a bilateral hearing loss disability.  We find that the examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale. 

Regarding the claims for service connection for heart, stomach and asthma disabilities, the Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing that the Veteran has a heart disability, and/or that he has asthma or a stomach disability that is related to service.  In reaching this conclusion, the Veteran's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between these disabilities to service such as to require an examination, even under the low threshold of McLendon.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, peptic ulcers and cardiovascular-renal disease, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has asserted that he participated in combat and the RO has conceded to his combat exposure, as such the provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  

ANALYSIS

Heart 

The Veteran has appealed the denial of service connection for a heart disability.  After review of the evidence, the Board finds against the claim.  

Service treatment records reveal that the Veteran denied pain or pressure in the chest, palpitation or pounding heart and/or high or low blood pressure during his February 1969 flight physical examination.  At that time, examination revealed normal findings for the heart.  He also had normal findings for the heart at separation in August 1971.  The Veteran denied pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure and heart trouble in March 1976.  The Veteran filed a claim for a heart disability in May 2006.  In September 2008, examination revealed no evidence of myocardial ischemia with a fixed defect in the inferior wall that was felt to be due to diapramatic attenuation and not true pathology.  The left ventricular wall motion was normal and ejection fraction was normal at 65 percent.  In March 2009, examination revealed regular rate and rhythm with normal S1, S2.  There were no murmurs, rubs or gallops.  Hyperlipidemia was assessed in August 2009.   

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the Veteran has a heart disability.  
There is no evidence of a heart disability at the time of filing or during the pendency of this appeal.  At most, the record shows a clinical history of chest pain but otherwise normal examination findings.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a heart disability.  

Implicit in the claim is the Veteran's belief that he has a heart disability.  However, he has not established his competence to establish the existence of a heart disability and he has not provided adequate lay evidence that would suggest the existence of a heart disability.  The Board finds that the question of whether the Veteran has a heart disability to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  

To the extent that the Veteran has been diagnosed with hyperlipidemia, the Board notes that VA has noted in public documents that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  As such, hyperlipidemia is not a disability for VA compensation purposes. 

In sum, the preponderance of the evidence shows that the Veteran does not have a heart disability.  The preponderance of the evidence is against the claim for service connection for a heart disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).





Asthma and Stomach

The Veteran has appealed the denial of service connection for asthma and a stomach disability.  After review of the evidence, the Board finds against the claims.  

Initially, the Board notes that in regard to his claim for asthma, during the October 1968 enlistment examination the Veteran reported a history of asthma.  At that time, the clinical evaluation revealed the chest and lungs were normal.  Although there was a report of asthma by the Veteran, the mere report of history without more is insufficient to establish that asthma preexisted service.  The Board finds that the presumption of soundness attaches and has not been rebutted by the Veteran's report of history upon entrance.  As such, the Veteran is presumed sound upon entry into service.  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

During the February 1969 flight physical examination, the Veteran again reported a history of asthma.  The examiner summarized that the Veteran had asthma since age 8.  This time the Board has been presented with more than the Veteran's report of history but also a summarization by a medical examiner that establishes a history of asthma.  However, in the March 1976 examination, the Veteran denied having or that he ever had asthma.  When examined in May 2007, the Veteran reported asthma of only a year.  Here, the evidence showing that asthma preexisted service comes solely from the Veteran.  However, we note that he has rendered inconsistent statements regarding his asthma.  To that end, he gave a history of asthma during the October 1968 enlistment examination and the February 1969 flight physical examination but he then denied a history of asthma in the March 1976 examination.  The Veteran's inconsistent statements render him an unreliable historian, as such any medical summarization based on his report of history is also deemed unreliable.  

Based upon the evidence of record, the Board cannot establish that this Veteran's asthma clearly and unmistakably preexisted service.  As there is inadequate information upon which to conclude that the condition pre-existed service, the presumption of soundness is not rebutted.  Having determined that the presumption of soundness is not rebutted, the Board must now determine if the Veteran's asthma is related to service.  

After review of the evidence, the Board finds against the claims for service connection for asthma and a stomach disability.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report breathing difficulties and stomach problems but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his asthma and stomach disability to service, the Board finds that his assertions are not credible.  Service treatment records are negative for any complaints (other than a report of past history), treatment and/or diagnoses for asthma and/or the stomach.  Service treatment records reveal normal findings for the lungs and chest, abdomen and gastrointestinal system in February 1969.  At that time, the Veteran denied shortness of breath, pain or pressure in chest, chronic cough, and stomach, liver and/or intestinal trouble.  There were also normal findings for the lungs and chest, abdomen and gastrointestinal system at separation in August 1971.  He again denied shortness of breath, pain or pressure in chest, chronic cough, and stomach, liver and/or intestinal trouble in March 1976.  

Post-service evidence is devoid of a showing of complaints or treatment related to asthma and/or the stomach following active service until years thereafter.  Duodenal ulcer and helicobacter pylori chronic gastritis were diagnosed in July 2004.  He complained of abdominal pain in March 2005.  Peptic ulcer disease was assessed in October 2006.  In the May 2007 VA examination, the Veteran reported a history of ulcers since 1992 and a history of asthma for one year.  In November 2008, Dr. D related that the Veteran had multiple medical problems to include asthma and a history of peptic ulcer disease.  

As shown above, asthma and stomach problems are not shown in the record until decades after service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and asthma problems shown more than three decades after service (2006), and between discharge from active duty service (1971) and stomach problems shown more than more two decades after service (1992).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition is one factor that can be considered).  The gap in time is consistent with the normal findings at separation, and his denial of symptoms during service and shortly after discharge.  We also note that when reporting a history for treatment purposes, he indicated that there was a history of an ulcer since 1992 and asthma one year prior to 2007.  The Board further notes that peptic ulcer is not shown within a year of discharge.  The Board is not presented with silence alone.  

The Board finds that the Veteran's assertions that his asthma and stomach disability are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, examination of the lungs and chest, abdomen and gastrointestinal system were normal at separation, he denied related symptoms in February 1969 and March 1976, and post service manifestations are not shown until decades after service.  In fact, when examined in May 2007 the Veteran reported asthma of only a year.  

To the extent that the Veteran has asserted that his asthma is related to herbicide exposure in service, this claim is also without merit.  Service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  However, asthma is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  As the Veteran has not been diagnosed with one of the specific diseases listed within 38 C.F.R. § 3.309(e), service connection for asthma on a presumptive basis is not warranted.  

Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claim. 

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110  and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation. Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110 , 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Here, the evidence is devoid of a showing that the Veteran has a current bilateral hearing loss disability.  Audiological evaluation in February 1969 revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
20
5
LEFT
20
20
15
15
15

Audiological evaluation at separation in August 1971 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Audiological evaluation in March 1976 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
20
15
5
10
5

The Veteran was afforded a VA examination in March 2007.  Audiological evaluation at that time revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
10
LEFT
20
15
15
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left.

As shown above, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  We acknowledge the Veteran's assertions of exposure to loud noises and acoustic trauma in service.  However, the record is devoid of a showing of a bilateral hearing loss disability.  The above findings establish that he does not have a disability as defined by VA regulation.  Service treatment records are devoid of a showing of a bilateral hearing loss disability and post service examinations also fail to show the presence of a bilateral hearing loss disability.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a bilateral hearing loss disability. 

Implicit in the claim is the Veteran's belief that he has a bilateral hearing loss disability.  However, he has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a bilateral hearing loss disability.  Here, his own assertions, without more, are not competent.  Regardless, far more probative and credible is the medical evidence disclosing normal hearing. 

In sum, the preponderance of the evidence shows that the Veteran does not have a bilateral hearing loss disability.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b)  (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102  (2011). 



ORDER


Service connection for a heart disability is denied.  

Service connection asthma also claimed as due to herbicide exposure is denied. 

Service connection for a stomach disability is denied.  

Service connection for a bilateral hearing loss disability is denied.  


REMAND

The Veteran has appealed the denial of service connection for hypertension and an acquired psychiatric disorder to include PTSD.  In October 2006, a depression screening rendered positive results.  In an undated stressor statement, the Veteran related being exposed to incoming mortar and rocket attacks.  Per the Veteran, he was trained to fight in combat but nothing could have prepared him for the mental ramifications.  The Veteran related having difficulty sleeping, night sweats, and suicidal thoughts.  He expressed that he suffered from PTSD.  

In the April 2007 VA examination, the Veteran was diagnosed with anxiety disorder, not otherwise specified, mild.  Rule out adjustment disorder with anxiety was also diagnosed.  PTSD was not diagnosed.  The examiner stated that the Veteran's quality of life was most impacted not by symptoms relating back to his Vietnam service but rather to the decreased activity level and social interactions caused by his retirement.  However, the examiner then found that the Veteran's insomnia and nighttime waking upon perceiving that he heard a loud explosion and his worry that there may be someone outside of his house coming to get him are most likely caused by or a result of his service in Vietnam.  

The Veteran has been diagnosed with an anxiety disorder and he has had positive screens for depression.  While the Veteran has been afforded a VA examination, we find that another examination with an opinion is needed for proper adjudication.  To that end, the VA examiner has not addressed whether the Veteran's diagnosed anxiety disorder is related to service.  Rather, it was found that insomnia and nighttime waking were most likely related to service.  The Board finds that a remand is warranted to determine the etiology of the Veteran's anxiety disorder and/or depression, if such is found on examination.  

Regarding his claim for service connection for hypertension, service treatment records reveal systolic pressure readings of 130 at the entrance examination in October 1968.  He had a diastolic pressure reading of 80 at that time.  In February 1969, examination revealed systolic pressure reading of 140 and diastolic pressure reading of 84.  At separation in August 1971, systolic pressure reading was 120 and diastolic pressure reading was 80.  

Post service treatment records show that the Veteran has been diagnosed with hypertension.  VA has a specific regulation for determining the presence of hypertension.  Here, the evidence shows that the Veteran may have been pre-hypertensive during service. We also note that he is currently diagnosed with hypertension.  The Board is of the opinion that a VA compensation and pension opinion is necessary before this issue can be decided. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2)  and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claims.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claim for service connection for an acquired psychiatric disability.  After examination and review of the claims file, the examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present psychiatric disability is attributable to service.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

2. Obtain a VA etiology opinion on the issue of entitlement to service connection for hypertension.  The opinion should discuss whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is attributable to service. The examiner should review the claims the folder including the in service blood pressure readings.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


